Citation Nr: 1015995	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-35 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for the cause of the Veteran's 
death.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had Recognized Guerrilla service from January 
1945 to November 1945.  He died in September 1991.  The 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied the 
appellant's claim for the cause of the Veteran's death.  She 
did not perfect an appeal of this decision and it became 
final.

2.  Evidence received since the September 2004 rating 
decision is not new and material regarding the issue of 
service connection for the cause of the Veteran's death, as 
it does not contain competent evidence that a service-
connected disability caused or contributed to the Veteran's 
death, or that his cause of death was incurred during active 
service or may be presumed to have been incurred therein.  


CONCLUSIONS OF LAW

1.  The September 2004 RO rating decision which denied the 
appellant's claim for the cause of the Veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for the cause 
of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, the Veteran's widow, seeks to reopen a service 
connection claim for the cause of the Veteran's death.  In a 
September 2004 rating decision, with notification to the 
appellant that same month, service connection was denied for 
the cause of the Veteran's death.  As she did not file a 
timely notice of disagreement regarding this determination, 
it became final.  38 U.S.C.A. § 7105 (West 2002).  

Under applicable laws and regulations, a claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  If 
the claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening the claim, 
unless it is inherently false or untrue, or if it is in the 
nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In the present case, when service connection for the cause of 
the Veteran's death was denied in September 2004, the RO 
concluded that his fatal cardiopulmonary arrest, and 
cerebrovascular accident, and rule out aspiration pneumonia, 
were not incurred during service.  Likewise, the RO found 
that while the Veteran was service-connected for scars of the 
left and right chest due to bayonet wounds, these 
disabilities did not cause or contribute to his death.  For 
the reasons to be discussed below, the evidence submitted by 
the appellant subsequent to the September 2004 denial is not 
new and material, and the claim is not be reopened.  

Since the last final denial of record, the appellant has 
submitted additional terminal treatment records from the 
Metropolitan Hospital, in Manila, Philippines.  These records 
demonstrate that he was admitted to this hospital in August 
1991 for treatment of a cerebral concussion and a fracture of 
the distal portion of the radius and ulna, both the residuals 
of a fall.  

While the additional private medical records received since 
the September 2004 rating decision are new, in that they were 
not of record at the time of the prior final denial, this 
evidence is cumulative and redundant of evidence already of 
record, as it merely confirms his fatal cerebrovascular 
accident, as noted on his death certificate.  

The Board observes that the Veteran's death certificate, 
confirming a fatal cerebrovascular accident, was of record at 
the time of the original September 2004 denial.  For the same 
reason, this evidence is not material, as it does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the same.  

None of the evidence presented since the last final denial 
indicates either that a service-connected disability caused 
or contributed to his death, or that any of the causes of his 
death were incurred during service, or may be presumed to 
have been incurred therein.  As none of the newly-submitted 
private treatment records suggest a nexus between the 
Veteran's cause of death and service, this evidence is not 
material.  

In addition, the appellant has also submitted her own 
contentions, asserting the Veteran's residuals of his bayonet 
wounds to the chest contributed to his death.  However, those 
assertions are duplicative of those already of record in 
September 2004, and are not material to reopening her claim.  
In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  

The Board concedes that the appellant knew and was married to 
the Veteran for several years, and is competent to testify 
regarding observable symptomatology.  See, e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, 
cardiopulmonary arrest and cerebrovascular accidents are 
complicated disorders which require specialized training for 
a determination as to diagnosis and causation, and they are 
therefore not susceptible to lay opinions on etiology, and 
her statements cannot be accepted as competent medical 
evidence with which to reopen her claim.

In conclusion, the appellant has not presented new and 
material evidence with which to reopen her service connection 
claim for cause of the Veteran's death, and her application 
to reopen must thus be denied.  As a preponderance of the 
evidence is against the application to reopen, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist her.  
Specifically, in a December 2007 letter, she was notified of 
the information and evidence needed to substantiate and 
complete the claim on appeal.  Additionally, while the 
December 2007 letter did not provide her with the general 
criteria for the assignment of an effective date and initial 
rating, the Board finds any such error to be non-prejudicial, 
as the claim sought by the appellant is denied.

The Board notes that the initial notice was issued prior to 
the February 2008 adverse determination on appeal; thus, no 
timing issue exists with regard to the notice provided the 
claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board also notes the appellant seeks to reopen a service 
connection claim previously denied by VA.  In the context of 
such claims, the VCAA notice must include the evidence and 
information that is necessary to reopen the claims and the 
evidence and information that is necessary to establish the 
underlying claims for the benefit sought.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In the present case, 
proper notice was afforded the appellant within the December 
2007 letter, and no further notice is required by VA.  

Additionally, in the context of a claim for DIC benefits, 
§ 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO provided such specific notice with respect to the 
appellant's claim for service connection for the cause of the 
Veteran's death within the December 2007 notice letter.  
Additionally, this notice was provided prior to the February 
2008 rating decision on appeal, preventing any timing 
deficiency regarding the required VA notice.    

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
The Board is not aware, and the appellant has not suggested 
the existence of, any additional pertinent evidence not yet 
received.  

The Board notes that no medical examination has been 
conducted and/or medical opinion obtained with respect to the 
appellant's service connection claim.  However, the Board 
finds that the record, which does not reflect competent 
evidence showing a nexus between service and the cause of the 
Veteran's death, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4) (2009).  

As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent evidence has not been presented 
linking the cause of the Veteran's death to service.  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by any failure of VA in its duties to 
notify and assist her, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of VA's notices or other development.  See Shinseki v. 
Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appellant not having presented new and material evidence, 
her application to reopen a service connection claim for the 
cause of the Veteran's death is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


